EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Viderman on 04/28/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 13, "an" was deleted and replaced with -- a first --
In Claim 1, line 18, -- first -- was inserted after "the"
In Claim 1, line 22, "wherein the fan is configured to pull air through the cleaning duct," has been deleted
In Claim 1, line 24, --, such that the fan is configured to pull air sequentially through the filter, the air inlet duct, the selecting valve, and the cleaning duct -- was inserted after "valve"

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: an apparatus having all the features of claim 1, specifically with the fan of the condenser pulling air directly through from the filter to the condenser compartment through sequentially the filter, the air inlet duct, the selecting valve and the cleaning valve was not found in any single piece of art and was not obvious over any reasonable combination of pieces of art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762